 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          GRACE AKINLEMIBOLA,                           CASE NO. C18-1554JLR

11                               Plaintiff,               ORDER DISMISSING CASE
                   v.
12
            ORA DENTAL STUDIOS,
13
                                 Defendant.
14

15          On October 25, 2018, the court dismissed pro se Plaintiff Grace Akinlemibola’s

16   complaint and granted her 14 days to file an amended complaint correcting the pleading

17   deficiencies identified in the court’s order. (Order (Dkt. # 5) at 7-8.) The court warned

18   Ms. Akinlemibola that if she “fail[ed] to file an amended complaint, . . . the court [would]

19   dismiss her complaint without leave to amend.” (Id. at 7.) More than 14 days have

20   passed, and Ms. Akinlemibola has not filed an amended complaint. (See generally Dkt.)

21   //

22   //


     ORDER - 1
 1   Accordingly, the court DISMISSES Ms. Akinlemibola’s action without prejudice and

 2   without leave to amend. The court DIRECTS the Clerk to close this matter.

 3         Dated this 14th day of November, 2018.

 4

 5                                                  A
                                                    The Honorable James L. Robart
 6
                                                    U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
